OPINION — AG — ** ELECTION ROLLS — BALLOTS ** STATEMENTS: OPINION DEALING WITH PAYMENT OF FEES UNDER THE ELECTION LAWS FOR EXPENSES INCURRED IN DROPPING FROM THE ELECTION ROLLS ELIGIBLE VOTERS UPON THEIR FAILURE TO CAST BALLOTS DURING THE THREE REGULAR ELECTION. THIS COUNTY HAS BEEN CHARGING 25 CENTS FOR REGISTERING AN ELIGIBLE VOTER AND IN ADDITION, IT HAS BEEN THE CUSTOM TO CHARGE A SIMILAR FEE OF 25 CENTS FOR DROPPING A VOTER. . . . NO FEE IS PAYABLE BY THE COUNTY FOR "DROPPING FROM THE ELECTION ROLLS" (DROPPING, RELEASE, VOTER, VOTER ROLLS) CITE: 26 O.S. 73 [26-73] (FRED HANSEN)